                                         Case 5:20-cv-05799-LHK Document 387 Filed 12/16/20 Page 1 of 2




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    NATIONAL URBAN LEAGUE, and
                                        others,                                       Case No. 20-cv-05799 LHK
                                  12
Northern District of California
 United States District Court




                                                     Plaintiffs,                      ORDER DENYING DEFENDANTS’
                                  13                                                  EMERGENCY MOTION FOR
                                               v.                                     PROTECTIVE ORDER
                                  14
                                        WILBUR L. ROSS, JR., and others,              Re: ECF 384
                                  15
                                                     Defendants.
                                  16
                                  17
                                  18
                                             Before the Court is the Defendants’ “Emergency Motion for a Protective Order”
                                  19
                                       seeking to limit the scope of a Rule 30(b)(6) deposition that is scheduled for tomorrow
                                  20
                                       morning. ECF 384. Plaintiffs oppose the motion. ECF 386. District Court Judge Lucy H.
                                  21
                                       Koh referred the motion to us for decision. ECF 385.
                                  22
                                             As a preliminary issue, we are disappointed that the parties were not able to resolve
                                  23
                                       this dispute by direct communication between counsel. A last-minute emergency motion
                                  24
                                       should not have been necessary.
                                  25
                                             On the merits, the Defendants’ motion is denied for lack of good cause. The
                                  26
                                       deposition topics noticed by Plaintiffs track the Court’s Order at ECF 380, clarified at ECF
                                  27
                                       382, compelling the deposition. Moreover, the Order to Compel repeatedly references
                                  28
                                         Case 5:20-cv-05799-LHK Document 387 Filed 12/16/20 Page 2 of 2




                                   1   “Defendants” in the plural. ECF 380. Defendants’ demand that Plaintiffs choose one of
                                   2   the defendant entities for the deposition is inconsistent with the Order to Compel.
                                   3          Consequently, we deny Defendants’ emergency motion and order the Defendants to
                                   4   produce one or more witnesses to testify on the topics set forth in the Order to Compel and
                                   5   Plaintiffs’ Amended Notice.
                                   6          IT IS SO ORDERED.
                                   7
                                   8   Dated: December 16, 2020                  _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                   9                                                   United States Magistrate Judge
                                  10
                                  11                                             ______________/S/_______________________
                                                                                       SUSAN VAN KEULEN
                                  12                                                   United States Magistrate Judge
Northern District of California
 United States District Court




                                  13
                                  14                                             _______________/S/______________________
                                                                                       THOMAS S. HIXSON
                                  15                                                   United States Magistrate Judge

                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    2
